Name: Commission Regulation (EEC) No 3301/92 of 13 November 1992 concerning the stopping of fishing for Norway pout by vessels flying the flag of a Member State
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 328/30 Official Journal of the European Communities 14. 11 . 92 COMMISSION REGULATION (EEC) No 3301/92 of 13 November 1992 concerning the stopping of fishing for Norway pout by vessel flying the flag of a Member State THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 1 1 (3) thereof, Whereas Council Regulation (EEC) No 3884/91 of 18 December 1991 allocating, for 1992, certain catch quotas between Member States for vessels fishing in the Norwegian exclusive economic zone and the fishing zone around Jan Mayen (3), as last amended by Regulation (EEC) No 2984/92 (4), provides for Norway pout quotas for 1992 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of Norway pout in the water of ICES division IV (Norwegian waters south of 62 ° N) by vessels flying the flag of a Member State or registered in a Member State have reached the quota allocated for 1992, HAS ADOPTED THIS REGULATION : Article 1 Catches of Norway pout in the waters of ICES division IV (Norwegian waters south of 62 ° N) by vessels flying the flag of a Member State or registered in a Member State are deemed to have exchausted the quota allocated to the Community for 1992. Fishing for Norway pout in the waters of ICES division IV (Norwegian waters south of 62 ° N) by vessels flying the flag of a Member State or registered in a Member State is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vissels after the date of entry into force of this Regulation. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 November 1992. For the Commission Manuel MARfN Vice-President (') OJ No L 207, 29. 7. 1987, p. 1 . 0 OJ No L 306, 11 . 11 . 1988, p. 2. (3) OJ No L 367, 31 . 12. 1991 , p. 46. (4) OJ No L 300, 16. 10. 1992, p. 1 .